Citation Nr: 0328006	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  96-06 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of T3 
compression fracture with degenerative joint disease.

2.  Entitlement to an increased (compensable) rating for 
residuals of stab wounds of the left lower abdomen and left 
thigh.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in No. Little Rock, 
Arkansas (RO), which denied the benefits sought on appeal.   

During an April 1998 hearing before the RO, it appears that 
the issue of service connection for a lumbar spine disorder 
was raised.  This matter is referred to the RO for 
appropriate action.  


REMAND

The Board has determined that a remand is required and 
additional development is necessary in the current appeal on 
the issue of entitlement to an increased (compensable) rating 
for residuals of stab wounds of the left lower abdomen and 
left thigh.  The residuals of stab wounds of the left lower 
abdomen and left thigh have been evaluated under diagnostic 
criteria for superficial scars, and considered under 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 7805.

The most recent VA examination report covering the veteran's 
service-connected residuals of stab wounds of the left lower 
abdomen and left thigh, is dated in August 1998.  As such, 
the Board finds that a contemporaneous examination is 
warranted.  Additionally, The RO has not had the opportunity 
of reviewing the veteran's claims in conjunction with the 
revised rating criteria for skin disorders, which became 
effective in August 2002.

The veteran is also contending that the disability of the 
thoracic spine resulted from a parachute injury during WWII.  
He states that he injured his back in 1945 and was 
hospitalized for three weeks at a field hospital in 
Frankfort, Germany.  The service medical records do not 
reflect this period of hospitalization.  The Board finds that 
a search of the hospital admission cards of the Surgeon 
General, Department of the Army (SGO) is warranted in this 
case.  

The Board further notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO is requested to ask the 
veteran to identify the exact unit in 
which he was a member when he was 
hospitalized in late 1945 and to furnish 
any additional information as to the 
month of hospitalization and the name of 
the field hospital.  

3.  Thereafter, the RO should request the 
National Personnel Records Center to 
conduct a search of the hospital 
admission cards of the Surgeon General, 
Department of the Army.  The veteran 
states that he was hospitalized for three 
weeks at a field hospital in Frankfort, 
Germany in late 1945.  His service number 
was [redacted] 

4.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be examined by a 
dermatologist to evaluate the nature, 
severity, and extent of the veteran's 
service-connected residuals of stab 
wounds of the left lower abdomen and left 
thigh.  All indicated evaluations, 
studies, tests, and specialized 
examinations deemed necessary should be 
performed.  The veteran's claims folder 
should be reviewed by the examiner prior 
to examination.  All clinical findings, 
including evidence of any underlying soft 
tissue damage and/or muscle damage, as 
well as any etiologically related 
limitation of function of any affected 
part of the body, should be described in 
detail.  The examiner is requested to 
provide a detailed description of the 
scars and to indicate whether the scar(s) 
are superficial, tender and painful on 
objective demonstration or are poorly 
nourished with repeated ulceration 
(Diagnostic Codes 7803 and 7804 in effect 
prior to August 22, 2002) or whether the 
scar(s) are superficial, unstable, or 
painful (Diagnostic Codes 7803 and 7804 
in effect on August 22, 2002).

5.  Following any additional development 
deemed appropriate by the RO, the case 
should be readjudicated by the RO, to 
include consideration of the revised 
rating criteria.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC), which includes the revised rating 
criteria for skin disorders, and an 
opportunity to respond.  .

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




